PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/774,491
Filing Date: February 02, 2013
Appellant(s): EBERLE, ROBERT ET AL.


__________________
Richard A. Baker, Jr.
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed February 18, 2021. 


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 16, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.

(2) Response to Argument
Appellant argues in substance that “…First of all, claims 1-20 are integrated into a practical application. Because of the difference between payment technologies, the claimed automatic improvement in the selection between distinct payment technologies significantly enhances the payment process. Automating the selection of appropriate networks and payment systems is an “improvement to technology” that yields patent eligibility. Second, claims 1-20 are eligible under Step 2B, because the claims recite a combination of distinct payment technologies that is unknown in the art, and therefore, not generic.”
Appellant argues “…The present claims are eligible under Alice Step 1 because they recite an “improved electronic invoice payment acceleration system... The claims "focus on a specific means or method that improves the relevant technology””. Appellant cites McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016) and Amdocs (Israel) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288 (Fed. Cir. 2016).
Appellant submits that “PTAB precedent shows that improvements to technologies are patent-eligible under Alice Step 1. The PTAB has held, in several recent “Informative” decisions, that computer-implemented improvements to non-computer technologies are patent-eligible. See Ex parte Smith, Appeal 2018-000064, slip op. at 9-10 (P.T.A.B. Feb. 1, 2019)… The Smith PTAB decision demonstrates that improvements to technologies are patent eligible. As such, the present claims must be patent eligible in light of Ex parte Smith.”
Appellant further argues that “…claims 1-20 recite a further improvement to electronic payment technologies: routing over two specific electronic payment technologies, one “transmitted over an electronic network of financial institutions associated with an automated clearing house” (claim 1) and the other sent “over a private network” (claim 1). ”
Appellant submits that “…The current claims are similar to the claims in DDR Holdings, 773 F.3d at 1258… Like the claims in DDR Holdings, these claims specifically arise in the realm of payment computer networks, and are thus patent eligible.”
Appellant argues that “…Claims 1-20 recite improvements and are thus eligible as an “integration into a practical application” under the 2019 Guidance, Step 2A, Prong 2... Claims recite a technical solution to a technical problem and are patent-eligible under Step 2B.”
Appellant further argues that ‘…claims 1-20 recite an improved and different way to make electronic payments. There is no evidence in the record to show that the claims’ process of routing messages is the same as performed in previous payments systems.”
 Reciting unconventional routing to non-routine payment networks is not generic and are thus eligible under Alice Step 2.”

In response;
Examiner respectfully disagrees. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.   
The rejection of the previous action was a direct result of the Supreme Court’s decision in Alice Corp. Pty. Ltd v. CLS Bank I’ntl. 573 U.S. ___ (2014).  Under Alice.  The 35 U.S.C. 101 rejection as analyzed by Examiner is consistent with the Mayo framework. The examiner has established a prima facie case because each claim was given the proper analysis under the test set forth by the Supreme Court and the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. Examiner incorporates herein the response to arguments from the final office actions mailed on April 17, 2020.
What Appellant describes here is how any generic computer process data without stating how or if this transformation is intended to in some way improves the function of the computer itself. Also the use of a particular machine and transformation to a different state or thing are not relevant to the instant application. 
The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology (computer/server) in a well-known environment, without any claim that the invention reflects an inventive solution to any computer specific problem. The technology implemented in the instant application is useful 
In making the determination of if the claimed idea is significantly more, the Court gave examples, which included an improvement to another technology or technical field; improvement to the function of the computer itself; or some other meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. Such as in Diamond v. Diehr, the claims were found statutory in which the Arrhenius equation is used to improve a process of controlling the operation of a mold in curing rubber parts.
The Examiner respectfully disagrees with Appellants’ analogy of the following court cases. Appellants’ citation of McRO is non-persuasive because the claims at issue in McRO are readily distinguishable over the instant claims. In McRO, the Federal Circuit held the claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules patent eligible under 35 U.S.C. § 101, because they were not directed to an abstract idea. The basis for the McRO court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas. In contrast, the instant claims provide a generically computer-implemented solution to a business-related or economic problem and are thus incomparable to the claims at issue in McRO. 
In McRO, timing phonemes in milliseconds represents both the problem being solved and the inventive solution.  On the other hand, timing in the instant application represents nothing more than a sequence of events that occur time – a feature common to most process/method patent applications.  The timing is not absolutely critical to accomplishing the process.  For example a few second delay in a network transmission will not materially affect the outcome of the ordered combination of method 
In Amdocs the courts construed “enhance” as being dependent upon the invention’s distributed architecture. 761 F.3d at 1338–40 (quoting ’065 patent at 7:51–57, 10:45–50, 7:7–8). “… We construed “enhance” as meaning “to apply a number of field enhancements in a distributed fashion.” The enhancing limitation depends not only on the invention’s distributed architecture, but also depends upon the network devices and gatherers—even though these may be generic—working together in a distributed manner. The patent explains that field enhancements are defined by network service providers for each field in which the network service provider wants to collect data. ’065 patent at 12:43–47. “A field enhancement specifies how the data obtained from the trigger of the enhancement procedure is processed before it is placed in a single field in the central database 175.” Id. at 11:2–5.” Examiner respectfully disagrees. The instant claims do not attempt to solve an unconventional technological solution. 
Appellants’ citation of DDR is non-persuasive because the claims at issue in DDR are readily distinguishable over the instant claims. In the case of DDR Holdings "E-Commerce Outsourcing System/Generating a Composite Web Page", the claims were directed to automatically generating and transmitting a web page in response to activation of a link using data identified with a source web page having certain visually perceptible elements. The Federal Circuit decided that although the patent claims at issue there involved conventional computers and the Internet, the claims addressed the problem of retaining website visitors who, if adhering to the routine, conventional functioning of Internet hyperlink protocol, would be instantly transported away from a host’s website after “clicking” on an advertisement and activating a hyperlink DDR Holdings, 773 F.3d at 1257. “[T]he claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.” In contrast, the instant claims provide a generically computer-implemented solution to a business-related or economic problem and are thus incomparable to the claims at issue in DDR.
The focus of the claims in the present case is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The Examiner respectfully disagrees with the assertion that characterization of the claim limitations as being “generic’ is improper.
The Examiner respectfully disagrees with the analogy of instant claims 1-20 of the present application to the above court cases.
Appellant’s claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claim does not effect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
The Examiner respectfully disagrees. Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f).
As mentioned previously, The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are generic computer components claimed to perform their basic functions. The processor is a general-purpose processor that performs general-purpose functions. The recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a 
Examiner notes that the processor limitations do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment. A generic recitation of a processor performing its generic computer functions does not make the claims less abstract. Also the use of a particular machine and transformation to a different state or thing are not relevant to the instant application.
The courts found that “… if a patent’s recitation of a computer amounts to a mere instruction to ‘implement[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358. The claimed invention does not indicate that specialized computer hardware is necessary to implement the claimed systems, similar to the claims at issue in Alice Corp. See Alice Corp., 134 S.Ct. at 2360 (determining that the hardware recited in the claims was “purely functional and generic,” and did not “offer [] a meaningful limitation beyond generally linking the use of the [method] to a particular technological environment, that is, implementation via computers”).
Examiner notes that the claims are not directed to an improvement in the functioning of the computer itself. As found by the courts “In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed 
In the instant case, the claims’ invocation of processors, networks, and database does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or database components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed generation of accelerated payments in an invoice payment system on a set of generic computer components”. Bascom, 2016 WL 3514158, at *6–7.
Examiner respectfully disagrees that the claims are directed to an improvement in the functioning of the computer itself. As found by the courts “In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly . . . .” SiRF Tech., Inc. v. Int'l Trade Comm'n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Content Extraction, 2013 WL 3964909, at *12 (“the mere use of a computer to more quickly and efficiently . . . accomplish a given task does not create meaningful limitation on an otherwise abstract and wide ranging concept”).
Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and database technology. The Courts have repeatedly held that such invocations of computers and networks that are not even arguably inventive are “insufficient to pass the test of an inventive concept in the application” of an buySAFE, 765 F.3d at 1353, 1355; see, e.g., Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015); Internet Patents, 790 F.3d at 1348–49; Content Extraction, 776 F.3d at 1347–48.
Moreover, in response to the argument that the examiner has not provided any of the four items stated in the Berkheimer Memo. Examiner notes that the rejection identifies the computing functions required to carry out the claimed steps as being “receiving and transmitting...” These functions fall within the functions identified by the MPEP. For example, MPEP 2106.05(d)(II) identifies "receiving, processing or transmitting data over a network, "electronic record keeping," and "storing and retrieving information in memory" as having been recognized as being well-understood, routine and conventional functions. Examiner further notes that the steps recited in the claims, such as receiving, identifying, selecting and transmitting data over a network are recognized by the court as well-understood, routine, conventional activity or as insignificant extra-solution activity (see MPEP 2106.5[d][II]). (See analysis in the final office action mailed on 17 April 2020.
Moreover, merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05[f]) or merely linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05[h]), does not serve to provide significantly more than the abstract idea.
In response to Appellant’s reference to a very recent (PTAB) case. A PTAB decision is fact specific to the case being decided.

Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750, U.S. Court of Appeals Federal Circuit, No. 2010-1544, Decided November 14, 2014, 2014 BL 320546, 772 F.3d 709, Page 1754 last two ¶ : “We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete”. Indeed, in this in instant case, the limitations simply narrow or limit the abstract idea without providing anything significantly more than the abstract idea itself.
Dependent claims 2-18 and 20 do not resolve the issues raised in the independent claims. The dependent claims do not add limitations that meaningfully limit the abstract idea. The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. The claims merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic processor to merely carry out the abstract idea itself. Therefore none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 U.S.C. 101. 

For the above reasons, it is believed that the rejections under 35 USC § 101 directed to non-statutory subject matter should be sustained.



/HANI M KAZIMI/
Primary Examiner, Art Unit 3691

Conferees:
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691      

/Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                                  


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.